 DOMINGUEZVALLEY HOSPITALNationalMedical Hospital of Compton,d/b/a Do-minguezValleyHospitalandHospital andService Employees Union,Local 399,ServiceEmployes International Union,AFL-CIO. Case21-CA-2243115 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 8 November 1984 Administrative Law JudgeJames M. Kennedy issued the attached decision.The Respondent filed exceptions and a supportingbrief and a motion to reopen the record.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions,brief,and motionand has decided to affirm the judge's rulings, find-ings,' and conclusions and to adopt the recom-mended Order as modified.2iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd 188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.We grant the Respondent's unopposed exception and correct the tran-script on p.189, L. 5 to read "way" instead of "day" and on p. 67, L. 21,to read that"Cathy said" instead of"Jan said."We also correct the following inadvertent errors of the judge: (1) insec. III,A, par.1, the Board'sDecision on Review and Certification ofRespresentative is miscited.The correct citation is 251 NLRB 842; (2) insec. III,A, par.2, the Supreme Court citation toLamar Hotelshould becorrected to read 379 U.S 817; (3) in sec.III,B,par. 1, the sentence "Theparties did not actually begin to negotiate until September 13, 1982, 4months after entry of the Court's order"is corrected to reflect that nego-tiations commenced 3 months after entry of the 14 June 1982 court order;(4) in sec.III,D,par. 3,the sentence "Since 1973 there have only beenapproximately 10 employees interviewed:nine were hired,"is correctedto reflect that since 1973 10 employees were hired in Ruiz' department, 9of whom Ruiz recommended for hire; (5) in the same paragraph, thestatement that"the only employee who has been fired during her tenure"is corrected to reflect that Ruiz testified about 2 employees dischargedduring her tenure, (6) in sec.III,D,par. 8,the sentence "Her title is cleri-cal supervisor of the emergency room"iscorrected to reflect that Dan-ielsheld the position of emergency room clerical supervisor from herhire in 1980 until December 1983; (7) in sec.III,D, par. 12, the sentencebeginning"Ruiz agrees that she circulated one [petition]"is corrected toreflect that Ruiz circulated two petitions;(8) in sec. III,D,par. 14, thesentence "She says Daniels told her it looked as if the union negotiationswere coming to a conclusion"iscorrected to reflect that Daniels toldMotts that the Union was trying to come in; and (9)in sec.11I,E,par. 7,the sentence beginning"On another occasion Daniels demanded thatMotts and McLinden repay some money..."is corrected to reflect thatMotu andJosiewere ordered by Daniels to repay the money.These matters do not affect the outcome of this case.2Contrary to the judge,we find that a narrow cease-and-desist orderis appropriate because the Respondent has not been shown to have a pro-clivity to violate the Act or a general disregard for employees'funda-mental statutory rights.SeeH,ckmottFoods,242 NLRB 1357 (1979). Ac-cordingly,we have modified the Order and notice.1491.The judge found, and we agree, that the certi-fication year commenced on 13 September 1982when good-faith negotiations began,and that theRespondent violated Section 8(a)(5) and(1) of theAct by prematurely withdrawing recognition fromthe Union on 12 July 1983 and by refusing to bar-gain withthe Unionat all timesthereafter.For the reasons set out below, we reject the Re-spondent'sargument that the certification yearshould be deemed to have commenced prior to thefirst formal bargaining session-either on the issu-ance date of the court of appeals' decision enforc-ing the order requiring the Respondent to bargainwith the Union (14 June 1982) or on the date onwhich the parties first agreed to bargain (which theRespondent alleges was 25 June 1982).In order to assure a reasonable time for bargain-ing "without outside interference or pressure," theBoard has held that "absent unusual circumstances,an employer will be required to honor a certifica-tion for aperiod of 1 year."Mar-Jac Poultry Co.,136 NLRB 785, 786 (1962) (footnote omitted). AstheBoard there held,when an employer has,during part or all of the year immediately follow-ing the certification,refused to bargain with theelected employee representative and thereby "takenfrom the Union" the opportunity to bargain during"the period when Unions are generally at theirgreatest strength,"the Board will take measures toassure a period of at least a year of good-faith bar-gaining duringwhich thebargaining representativeneed not fend off claims that it has lost its majoritysupport. 3Acceptanceof theRespondent's argument thatthe certification year should run from the date onwhich the court of appeals enforced the bargainingorder or on the date on which the parties firstmake some agreement to meet for bargainingwould not assure the year of postcertification insu-lated good-faith bargaining to which a collective-bargaining representative is entitled.It is true, astheRespondent contends, that a judge's decisionadopted inParkviewNursing Center II Corp.,260NLRB 243, 253 fn. 16 (1982), stated that in thatcase "the certification year would only begin torun from the date of the U.S. Court of Appeals de-cision" enforcing the bargaining order based on thecertification.That same footnote stated,however,® InMar-Jac,there had been no bargaining for nearly 9 months afterthe November 1959 certification. An 8(aX5)charge wasfiled during thisperiod and a settlement agreement reached inAugust 1960, under whichthe parties agreed to bargain.Bargaining commenced,but the employerceased attending negotiating sessions inFebruary1961, and it filed anRM petition in March.Although thepetition was filed more than a yearafter the union's certification,the Board dismissed it on the ground thatthe union was entitled to "at least 1 year of actual bargaining from thedate of the settlement agreement."Id. at 787.287 NLRB No. 18 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat this was the contention of the General Coun-sel, and it is not clear that the point was even con-tested.Furthermore, the judge also noted that theunion continued to enjoy majority status evenbeyond the period of a year from the court of ap-peals' decision because the employer's continuingunremedied unfair labor practices would precludereliance on employee sentiment against the union.Ibid.Hence, the order would have been the samein that case regardless of when the certificationyearwas deemed to begin, so the statement isdictum. The Board precedents that properly con-trol the issue here are decisions such asSan AntonioPortland Cement Co.,277 NLRB 309, 311 (1985),andGroendyke Transport,205 NLRB 244 (1973), inwhich the certification year was held to run fromthe date of the parties' first bargaining 'session. SeealsoColfor,Inc.,282 NLRB 1173 (1987) (1-yearperiod commences on date on which respondentfurnished previously requested information). Thedictum inParkviewon which the Respondent reliesclearly could not overrule the earlier holding inGroendyke Transport.Of course, if there is a significant delay in thecommencement of bargaining attributable to inex-cusable procrastination or other manifestations ofbad faith on the part of the bargaining representa-tive, equating the commencement of the certifica-tion year with the first bargaining session wouldnot be warranted. Even considering the evidenceproffered by the Respondent with respect to theparties' agreement on the date of the first bargain-ing session, however, we see no evidence of suchbad faith here.4 The proffered documents indicatethat the Union promptly requested bargaining afterthe court of appeals enforced the Board's order,that the Respondent replied about a week lateridentifying its negotiator, and that approximately amonth then went by before the Union requestedproposed bargaining dates from the Respondent'snegotiator. In view of the fact, however, that theelection on which the certification was based hadbeen held in August 1979, nearly 3 years earlier,some time can reasonably be allowed for the Unionto reestablish contacts with the unit employees tofacilitate bargaining on their behalf. Furthermore,after the Union informed the Respondent on 30July 1982 that its negotiator would be on vacationuntil 16 August, it was the Respondent's represent-ativewho suggested postponing bargaining untilafterLabor Day because of his own conflictingcommitments. Hence, on the facts of this case, wesee no reason to depart from our usual rule for4We grant the Respondent's unopposed motion to reopen and assume,for the purposes of our decision, the accuracy of the documents prof-feredmeasuring the certification year after an employer'sinitial refusal to bargain, and we find that the 1-year bargaining period commenced here on 13 Sep-tember 1982, the date of the first bargaining ses-sion.2.We also agree with the judge that Ruth Dan-iels is a supervisor and that the Respondent violat-ed Section 8(a)(1) when Supervisor Daniels solicit-ed unit employees to sign "dissatisfaction" petitionsseeking to oust the Union as the exclusive bargain-ing representative, coerced an employee into wear-ing a "No on 399" button and signing a "dissatis-faction" petition, and threatened employees withdischarge if they supported the Union. We agreewith the judge that, for purposes of this case, it isunnecessary to resolve a credibility dispute con-cerning whether the parties agreed to include Su-pervisor Daniels in the bargaining unit on 23 June1983.Assuming that an agreement was made, astheRespondent contends, we nonetheless agreewith the judge that the Respondent violated Sec-tion 8(a)(1) by Daniels' conduct. Cf.MontgomeryWard,115NLRB 645, 647 (1956), enfd. 242 F.2d497 (2d Cir. 1957), cert. denied 355 U.S. 829(1957). Thus, whileMontgomery Wardand its prog-eny set forth the principle that when a supervisorhas been included in the bargaining unit by agree-ment of the parties, an employer will not be heldliable for its supervisor's 8(a)(1) conduct, absentevidence that the employer "encouraged, author-ized or ratified the supervisor's activities or actedin such manner as to lead employees reasonably tobelieve that the supervisor was acting on behalf ofmanagement." This principle is founded on thepremise that fellow employees will regard the su-pervisor as a fellow employee, rather than an armof management, and will not be coerced or intimi-dated by the supervisor's alleged 8(a)(1) conduct.Under the facts here, however, we conclude thatemployees could not reasonably have perceivedDaniels as a peer, rather than as an arm of manage-ment. Thus, Daniels had been a supervisor for theapproximately 3-year period since her hire and, asrecently as June 1983, informed employees that shecould not participate in efforts to oust the Unioninasmuch as she was not "union eligible." And,while the Respondent informed an upset Danielson 23 June 1983 that she had just been included inthe unit, it does not appear that unit employeeswere informed of this inclusion. Instead, the evi-dence demonstrates that, in the final 3-week periodbefore the Respondent's withdrawal of recognition,Daniels circulated "dissatisfaction" petitions amongunit employees and coerced and threatened thatemployees would be discharged for supporting theUnion. Under these circumstances, we agree with DOMINGUEZVALLEYHOSPITAL151the judge that unit employees could not have re-garded Daniels "as one of themselves," as contem-plated inMontgomery Ward.3.We disagree with the judge, for the reason setforth in the amended remedy section, however,that extending the bargaining order for an addition-al 1-year period is appropriate.5AMENDED REMEDY1Delete paragraph 1(b) and reletter the subse-quent paragraphs.2.Substitute the following for paragraph 1(d)."(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."3.Substitute the attached notice for that of theadministrative law judge.The judge concluded that the Respondent's pre-mature withdrawal of recognition from the Unionand subsequent refusal to bargain warranted a 1-year extension of the certification year. Contrary tothe judge, we find no basis for a complete renewalof the certification year or for requiring the Re-spondent to bargain for another full year. Thus, theRespondent bargained with the Union in apparentgood faith for almost 10 months before its prema-turewithdrawal of recognition-a significant con-siderationwhen fashioning an appropriate remedy.Contrary to the Respondent's contention, however,this substantial period of good-faith bargaining doesnotwarrant limiting the Respondent's bargainingobligation to the remaining 2 months of the certifi-cation year. Instead, given the disruptive effect thatthe Respondent's premature withdrawal of recogni-tion has had on the bargaining process, we con-clude that a 6-month extension of the bargainingyear is appropriate. As the Board held under com-parable facts inColfor,Inc.,282NLRB 1173(1987), such a 6-month extension will provide thepartieswith a reasonable interval in which toresume negotiations and, possibly, reach an agree-ment,without unduly saddling employees with abargaining representative they may no longer sup-port.Thus, we shall extend the certification yearfor an additional 6 months.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, National Medical Hospital of Compton,d/b/a Dominguez Valley Hospital, Compton, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.5 In view of our finding that the Respondent unlawfully withdrew rec-ognition from the Union, we find it unnecessary to pass on the judge'sconclusion that the "dissatisfaction" petitions were tainted by SupervisorDaniels' participation in their urculation or that the Respondent's reli-ance on the tainted petitions as its sole basis for withdrawing recognitionadditionally violated Sec 8(a)(5) and (I)Similarly, inasmuch as it would not affect the remedy, we find it un-necessary to decide whether Rebecca Ruiz was a supervisor or, concomi-tantly,whether her circulation of the petitions violated Sec8(a)(I)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interfere with, restrain, or coerceour employees by soliciting them to sign petitionsto oust Hospital and Service Employees Union,Local 399, Service Employees International Union,AFL-CIO as their collective-bargaining represent-ative or by threatening them with loss of employ-ment if they choose to support that Union by pick-eting or by refusing to wear antiunion buttons.WE WILL NOT refuse to bargain in good faithwith Hospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO by withdrawing recognition at a time whenwe were not lawfully permitted to do so.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively ingood faith concerning wages, hours, and otherterms and conditions of employment with Hospitaland Service Employees Union, Local 399, ServiceEmployees International Union, AFL-CIO as theexclusivecollective-bargaining representativeofour employees in the bargaining unit describedbelow. 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL regard the Union as the exclusive bar-gaining agent as if the initial year of certificationhas been extended for an additional 6 months fromthe commencement of bargaining pursuant to theBoard's Order in this case. If an understanding isreached WE WILL embody it in a written, signedagreement. The bargaining unit is:All of our employees, including all engineeringand maintenance department employees, em-ployed at our facility located at 3100 SouthSusana Road, Compton, California; excludingprofessional employees, confidential employ-ees,guards and supervisors as defined in theAct.NATIONALMEDICAL HOSPITAL OFCOMPTON,D/B/ADOMINGUEZVALLEYHOSPTIALFINDINGS OF FACTIRESPONDENT'S BUSINESSRespondent admits that at all times material it has beena Neveda corporation operating an acute care hospital inCompton, California, and during the past 12 months-itsgross receipts exceeded $250,000 and it purchased andreceived goods originating outside California valued inexcess of $5000. Accordingly, it further admits, and Ifind, that Respondent is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent admits that the Union, at all times materi-al,has been a labor organization within the meaning ofSection 2(5) of the Act and I so findIIITHE ALLEGED UNFAIR LABOR PRACTICESWilliam J.McCauley, Esq.andLana H. Parke, Esq.,forthe General Counsel.Naomi Young,Esq. (Littler,Mendelson,Fastiff & Tichy),of Los Angeles,California, for the RespondentHelena S.Wise,Esq. (Geffner &Satzman),of Los Ange-les,California,for the Charging Party.DECISIONJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried before me at Los Angeles, California, onJune 25-26, 1984, pursuant to a complaint issued by theRegional Director for Region 21 on December 2, 1983,1which is based on an original charge filed on July 25 andamended on July 29 by Hospital and Service EmployeesUnion,Local 399, Service Employees InternationalUnion,AFL-CIO (the Union) The complaint allegesthatNationalMedical Hospital of Compton, d/b/a Do-minguez Valley Hospital (Respondent) has engaged incertain violations of Section 8(a)(1) and (5) of the Na-tional Labor Relations Act (the Act)The principal issues are whether Respondent, at leastin part, sponsored a petition aimed at ousting the Unionas the collective-bargaining representative of certain ofitsemployeesConnected to that issue are subsidiaryquestions of the supervisory status of two individuals andwhether those individuals committed independent viola-tions of Section 8(a)(1) of the Act. The second issue iswhether Respondent could lawfully withdraw recogni-tion of the Union on or after July 6.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheGeneral Counsel and Respondent have filed briefs andthey have been carefully considered.Based on the entire record, as well as my observationof the witnesses and their demeanor, I make the follow-ingIUnless otherwise indicated all dates herein are 1983A BackgroundOn August 27, 1980, after a representation election, theBoard, in its Decision on Review and Certification ofRepresentative, certified the Union as the exclusive col-lective-bargaining representative of Respondent's em-ployees in an appropriate unit 2 (251 NLRB 842) TheBoard, in that decision, declined to sustain certain objec-tions to the election filed by Respondent. To seek reviewof the Board's action Respondent refused to bargain withthe Union. This resulted in an 8(a)(5) and (1) complaintfollowed by summary judgment proceedings before theBoard. The Board in those proceedings summarily or-dered Respondent to bargain.3 Thereafter, the Boardsought enforcement of its order by the United StatesCourt of Appeals for the Ninth Circuit. On June 14,1982,,in an unreported decision, a panel of that court en-forced the Board's order without significant discussiononly 3 days after oral argumentThe Board's decision, that the court enforced, con-tained standard language extending the certification yearsaying. "[W]e shall construe the initial period of certifi-cation as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriate unitSeeMar-Jac Poultry Company,136NLRB 785 (1962);Commerce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817;Burnett Construction Company,149NLRB 1419, 1421 (1964), enfd. 350 F 2d 57 (10th Cir.1965)." 257 NLRB at 645 (1981).2The unit that was found to be appropriate by the Regional Directorin his 1979 Decision and Direction of Election isAll employees of the Employer including all engineering and mainte-nance department employees, employed at its facility located at 3100South Susana Road, Compton, California, excluding professional em-ployees, confidential employees, guards and supervisors as defined inthe Act257 NLRB 643 (1981) DOMINGUEZVALLEYHOSPITAL153B The Withdrawal of RecognitionThe parties did not actually begin to negotiate untilSeptember 13, 1982, 4 months after entry of the court'sjudgment The last negotiation meeting was conductedon July 6, 1983 A meeting that had been scheduled forJuly 13 was canceled by Respondent's chief negotiator,Attorney Richard Thesing, shortly before it was to havebeen held In its answer Respondent admits that on July12 it withdrew recognition from the Union as the exclu-sive bargaining representative of its employees in the unitdescribed in footnote 2 It further admits that since thatdate it has refused and failed to bargain with the Unionas the representative of those employees Its action isbased on a claim that the Union no longer represented amajority of its employees as evidenced by a petition sub-mitted to it by an employeeC. The Antiunion PetitionBeginning in June a clerical employee assigned to theengineering department, Susan Cornea, initiated a peti-tion designed to oust the Union She testified that she ob-tained information regarding such action from some offi-cials at a nearby hospital, Paramount General. She alsomentioned the matter to her supervisor, the chief engi-neer She says the day after she did so Hospital DirectorThomas Hennessy brought her a letter drafted by Thes-ing that described the means by which employees couldget rid of Local 399 as their bargaining representativeThe letter is dated June 8The letter itself is addressed to Hennessy purporting totransmit information to Hennessy that he in turn couldprovide to any employee who sought information re-garding the lawful means to oust an incumbent union Itsuggests that if 50 percent of the employees signed a pe-tition stating they did not wish to be represented byLocal 399, the presentation of such a petition to manage-ment would "enable the hospital to withdraw recogni-tion from the Union and thereby become `nonunion "' Itadvised Hennessy that the circulation of such a petitionshould be free of employer involvement, and alsowarned against circulating it either in the presence of su-pervisors or during times when employees were perform-ing their normal work tasksD The Alleged Supervisory InvolvementThe complaint asserts that two of the Hospital's super-visors circulated Cornea's petition and thus the petitionis invalid as having been tainted by supervisory solicita-tion.The two individuals involved are Rebecca Ruiz, theassistant director of food service, and Alicia Daniels, theemergency room clerical supervisor. Their authority waselicited through their testimony and some job descriptiondocuments describing their duties.1.RuizRuiz was hired in 1973 as the assistant director of foodservice. She purchases the food products and overseesthe cooks, salad workers, cafeteria tray workers, utilityworkers, dishwashers, potwashers, and certain mainte-nance employees She makes out work schedules for 21employees and oversees the training of new hires. Shereviews and initials employee timecards that are alsocountersigned by the director of food service Unlike thehourly-paid employees she oversees, she is salaried. Shecan require employees to work overtime She rarely per-forms work on the line, and then only to help out duringextremely busy periodsFurthermore, she participates in the interviewing ofjob applicants. These interviews are usually conductedby the food director and although Ruiz is usuallypresent, she has not taken an active role Since 1973there have only been approximately 10 employees inter-viewed, 9 were hiredIn addition, when employees seek permission to taketime off, they present their requests to her She has theauthority to grant or deny them She said she does notbelieve she has the authority to fire an employee and theonly employee who has been fired during her tenure wasinvolved in a fight that occurred in the presence of bothher and the food director Although she testified that shedoes not believe she has the authority to suspend em-ployees, her affidavit asserts that she thinks she does Sheprepares and gives out written warnings, although at hersuperior's direction.Ruiz' job description is not significantly different but itclearly explicates that in the absence of the food servicedirector she is to replace him and assume his duties andresponsibilitiesFurthermore, it says, she only receives "general super-vision" from the director Obviously, daily decisions areleft to her. She testified that there have been two repre-sentation elections in which she voted. In the first, anelection thatwas subsequently set aside, she voted achallenged ballot Later, in the second election, that pre-ceded the instant certification, she voted without chal-lenge .Despite the fact that she voted without challenge, itappears to me that the duties that she performs requireme to conclude that she is a statutory supervisor In thisregard I note that Respondent has salaried her and doesnot treat her as a rank-and-file employee. She substitutesfor the director and has some involvement in the discipli-nary process She testified that her involvement is simplyclerical, but her drafting warnings and handing them tothe employee subsequent to the director's signature dem-onstrates that employees are more likely to view her as asupervisor than as a fellow employee Furthermore, shehas the power to require employees to work overtimeand can commit management's funds for that purpose.Her scheduling duties and her participation in the hiringprocess also lead me to conclude that she is a 2(11) su-pervisor as alleged, and I so find.2DanielsDaniels was hired in 1980 well after the representationelection was conducted. Her title is clerical supervisor ofthe emergency room. The job did not exist when theelectionwas conducted. Daniels testified that she hasseven employees under her direction. She is paid ap-proximately $1 more per hour than any of them. She wasthe individual to whom the employees came for permis-sion to take personal time off She could grant or deny 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuch time off without checking with anyone and inde-pendently evaluated the reason given for the request. Shealso decided whether absences were excused or unex-cused. She claims that she did not issue reprimands, yetshe normally signs and issues written warnings albeit inthe presence of her supervisor. The warnings themselvesremain in the employee's personnel file and at least oneof those warnings has brought about the discharge of anemployee. That occurred because the warning caused theemployee to exceed the trigger mechanism for discharge,not because the warning actually recommended the em-ployee be dischargedDaniels also testified that she interviews job candidatesand makes recommendations with respect to their hire.According to her, her supervisor (of which there weretwo during this period) followed six of her eight recom-mendations She minimized the nature of the recommen-dations, however, saying that the ultimate decision tohire was made independently by the supervisor, not byher. In addition, she also trained employees after theirhire; later that duty was delegated to an experienced em-ployeeLike Ruiz, Daniels signed employees' timecards, they,too,were countersigned by her superior. In addition, shewrote employee evaluations and signed them. The writ-ten evaluations concededly determined whether the em-ployee involved received merit pay increases. Moreover,likeRuiz, she scheduled her seven employees and deter-mined whether those employees would be required over-time to be paid, she had the authority to authorize it.This occurred even if she were not present in the hospi-tal as the clericals on duty would call her at home toadvise her of the problem. She would make the neces-sary decision at that time.Accordingly, I conclude that Daniels, too, was a statu-tory supervisor within the meaning of Section 2(11) ofthe Act. Like Ruiz, she exercised significant independentjudgment with respect to scheduling and overtime aswell as pay raises and discipline. She rarely consultedher immediate supervisor, the emergency room supervi-sory nurse, and attempted to distance herself from heremployees. Moreover, her role in the hiring process wasnot insignificant.43.Ruiz and Daniels circulate petitionsBoth Ruiz and Daniels admittedly involved themselvesin circulating Corriea's petition forms. Ruiz agrees thatshe circulated one and solicited signatures in her depart-ment and the business office. She also spoke to severalward clerks In addition, she wore a "No on 399" button.Beginning in June 1983 after Hennessy had told hershe was "union eligible" Daniels began circulating one ofCorriea's petitions. She testified that most of her employ-ees refused to sign. She admits, however, soliciting in theemergency room, the admitting department, and the X-ray department.Daniels alsowore a "No on 399"button.Camille Motts, an emergency room clerk who workedfor Daniels, testified that she had four conversations withDaniels regarding the Union. She was a little uncertainof the dates but testified that the first occurred one dayin June while she was at work. She says Daniels askedher to the employee lounge. After they arrived Danielslocked the door to assure privacy She says Daniels toldher it looked as if the union negotiations were coming toa conclusion. She told Motts the Union was principallycontrolled by dietary and housekeeping employees andasked Motts if she wished to be subject to people such asthat, asserting that the emergency room employees werea "better class of people " Daniels also told Motts thatthe Union would take $300 from her paycheck in initi-ation fees as well as monthly dues. After obtainingMotts' concurrence that such an event was undesirable,Daniels suggested that Motts seek out Corriea to sign herpetitionShortly thereafter Motts did so However, Cor-riea told her that she should sign one which Danielswould shortly have.5According to Motts, the second meeting occurred aweek later. She says it took place in the emergency roomwhere Daniels asked her and two others to sign, so shedid.Motts remembers Daniels telling her afterwards thatshe was "proud of us." Daniels then asked Motts if shewould ask a radiology technician named Stella to sign.Motts declined. Motts also testified that she saw Danielsgive the petition form to fellow emergency room clerkDavid Brillhart.Motts does not know whether it wasgiven to Brillhart to sign or for Brillhart to circulate.E. Daniels' Alleged Coercive ConductThe complaint alleges that during the first part of JulyDaniels "pressured employees to wear anti-union but-tons" and also told employees that Respondent woulddischarge employees who changed their minds aboutousting the Union or who walked a picket line.In support of this allegation the General Counsel relieson Motts' testimony The allegedly unlawful incidentsoccurred during the third and fourth meetings that Dan-ielshad with Motts. Motts testified that shortly beforeDaniels went on vacation (again Motts is unclear of thetime frame), Daniels simply told Motts that she had somebuttons that she was going to leave with coworker Col-leenMcLinden that she wanted both to wear. AccordingtoMotts,Daniels said she would "appreciate it if wewore them to let the other people know that we wereagainst the union." Later McLinden gave Motts a buttonbut she declined to wear it.Shortly thereafter, according to Motts, Daniels askedboth her and McLinden to meet with her in the lounge.According to Motts, Daniels told them that if anyonechanged her mind about the Union (that is, deciding to4There is conflicting testimony between Respondent's negotiatorThesing and the Union's negotiator Eliaser regarding an agreement to in-clude Danielsand Ruiz inthe bargaining unit That supposedly occurredshortly before Respondent withdrew recognition Thesing says it did,Ehaser says it did not As will be seen it is not necessary to resolve theconflict5 In an'msignificant testimonial divergence, Cornea testified that Mottsapproached her at a time when she was supposed to be working and thataccordingly she declined Motts' proffered signature She does not re-member telling Motts that Daniels would shortly have her own petitionto sign DOMINGUEZ VALLEY HOSPITAL155keep the Union) or if anyone decided to walk a picketline,Hennessy had told her they would be fired.Daniels denies most of Motts' testimony She doesadmit giving Motts the petition to sign in the emergencyroom but says she only told Motts the history of howtheUnion had become the employees' representativebefore either of them had been hired by the hospital Shedenies telling Motts that the emergency room employeeswere a better class of people than anyone else. Danielsalso denies that Hennessy ever told her employees wouldbe fired if they changed their mind about the Union orwalked a picket line. Finally, she denies that she evertold such things to Motts. Daniels does admit, however,that afterMotts signed her petition she gave it to Brill-hart, asking him to solicit employees Brillhart did nottestify and there is no showing of exactly how many, ifany, signatures he obtainedRespondent called McLinden to corroborate Daniels.She was asked if she had participated in a conversationwith Motts and Daniels during which Daniels discussedemployees being fired for walking a picket line. McLin-den denies such a conversation occurred. She furtherdenies that she was ever involved in a conversationwhere Daniels said anything to the effect that if employ-ees disavowed the petition after they had signed it, theywould be dischargedMcLinden says the only conversations she had withDaniels regarding antiunion buttons were commenced byher. The first occurred, she says, after she observed Cor-rieawearing such a button. On the following day sheasked Daniels about it, but Daniels declined to commentsaying she was "nonunion eligible " A few days laterMcLinden says she and Daniels were having a break inthe emergency room lounge when Hospital Administra-tor Hennessy arrived and told Daniels she was "about 30minutes away from being union eligible." On the follow-ing day, according to McLinden, she learned Danielshad become "union eligible" so she asked Daniels for abutton and received two, one for her and one for Brill-hart. She denies that she gave a button to Motts.Finally,McLinden testified that Motts did not have agood reputation for truth and veracity at the hospital.She admits, however, that she did not like Motts. It isalso true that Motts may harbor a bias against both Re-spondent and/orDanielsOn one occasion, severalmonths before, Motts had been admitted to the hospitalfor some elective surgery For some reason, perhaps herown neglect, she failed to notify Daniels of her intentionAfter the surgery, Motts had two separate conversationswith her immediate line of supervision First, EmergencyRoom Supervisory Nurse Alice Thompson told Motts inthe recovery room that she would probably get fired be-cause she should have scheduled her surgery for a differ-ent time As Motts was being transferred fr m the recov-ery room to her own room Daniels arrived and repeatedthat the surgery should have been performed at a laterdateDaniels then told Motts that if she thought thework had been hard before the surgery just wait untilMotts got back because they were going to look for areason to get rid of her Subsequently, in July 1983Mottswas, in fact, dischargedOn another occasionDaniels demanded that Motts and McLinden repay somemoney that had disappeared from the emergency roomdeskMotts thought the requirement was unfair.Ihave carefully scrutinized Motts' testimony, and al-though I agree that the potential for mischaracterizationbased on bias is there, I am unable to find it Indeed, inviewing her 'testimony against that of Daniels andMcLinden I find Motts' to be more credible. Daniels ap-pears to have a bias of her own, a knee-jerk reactionagainst unionization.McLinden appears to have a per-sonal loyalty to Daniels Both Daniels and McLinden, onthe basis of demeanor, seem to be governed by an inten-tion to testify for a result rather than to testify straight-forwardlyMoreover, if Motts is credited with respect tothe threat of discharge, McLinden might well have beeninfluenced by the threat to testify consistently with Dan-ielsThe issue is not free from doubt, but on balance Ibelieve Motts over the other two.Accordingly,Motts testified to the effect that Danielstold her she might be discharged in the event that shechanged her mind about ousting the Union or if shejoined the Union on a picket line Indeed, the threat ap-pears to have been engendered by Motts' decision no towear the antiunion buttonIV ANALYSIS AND CONCLUSIONSUnder Board's order in the initial refusal to bargaincase,Dominguez Valley Hospital,257 NLRB 643 (1981),as enforced by Ninth Circuit's Order of June 14, 1982,the certification year did not begin to run until Septem-ber 13, 1982, when the parties ^ commenced bargaining.This is the direct result of the standard certification ex-tension language appearing in the case requiring that par-ties after a representation election be obligated to bargainwithout challenge for 12 months The reason behind therule is obvious. It requires the parties to engage in bar-gaining free from outside interference, such as rival peti-tions. It prohibits both labor organizations and dissidentsfrom disrupting the bargaining process by raising ques-tions concerning representation, thereby distracting theparties, from their legal mandate to bargain Furthermore,itkeeps the parties at the bargaining table long enoughtomaximize the opportunities for an agreement. Chal-lenges to majority status during that period are lookedon with disfavor.6Bargaining is not a simple process and cannot alwaysbe conducted quickly. This is particularly true in thehealth care industry and any industry where there is alarge number of people performing a multiplicity of jobs.The rule is, therefore, one of the cornerstones of our na-tional labor policy I am obligated to implement thatpolicy. Thus, I find that Respondent was not priviledgedtowithdraw recognition of the Union on July 12, 1983.The certification year still had approximately 2 monthsto run and Respondent's withdrawal of recognition priorto the year's anniversary of the commencement of bar-gaining was totally unprivileged, for the presumption ofmajority status during the certification year is virtuallyunrebuttableRay Brooks v. NLRB,348 U.S 96 (1954).6Cocker Saw Co,186 NLRB 893 (1970), enfd 446 F 2d 870 (2d Cir1971) 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn addition,I find that the involvement of the two su-pervisors,Ruiz and Daniels,in soliciting signatures forCorriea's petition also violated Section 8(a)(1) and (5) ofthe Act. I recognize that it is possible that both individ-uals may have been absorbed into the bargaining unit asmodified during bargaining between negotiators Eliaserand Thesing.It is nonetheless unnecessary to resolve thecredibility dispute between the two for it is clear thatRuiz and Daniels would be privileged as bargaining unitmembers to pursue decertification procedures only ifthey could be preceived by other bargaining unit mem-bers as simply fellow employees.? That would occuronly afterlong-time membership in the bargaining unit.CertainlyDaniels had not been in the bargaining unitlong enough for that perception to have occurred. Shebegan her antiunion circulation only hours after Hennes-sy told hershe was "union eligible."With respect toRuiz it is true that she had been a voter some yearsbefore,but because of the hiatus in bargaining she cannotbe perceived as simply a fellow employee. TheMont-gomeryWardconsiderations, therefore, do not apply."Accordingly, I conclude that the involvement of bothRuiz and Daniels in the circulation of Corriea's antiunionpetition was violative of the Act. The solicitation violat-ed Section 8(a)(1) as it had the necessary tendency, inorder to avoid their supervisors'disapproval,to intimi-date and coerce those employees into signing the peti-tion.That process, of course, casts doubt on the validityof the petition itself. Furthermore, the conduct becomesa simple effort by members of management to underminethe Union'smajority status and thus is a violation of Sec-tion 8(a)(5) of the Act as well, for it would have a directimpact on the bargaining process.Finally, I have already discussed the factual nature ofDaniels' conversations with Motts and have concludedthatMotts' version should be credited. In view of thefact that Daniels coerced Motts into signing the petitionby both her supervisory solicitation and some doubtfulfactual assertionswith respect to who controlled theUnion and what the fees and dues would be, I concludethat such conduct also violated Section 8(a)(1). Similarly,Daniels' later threat to Motts telling her that she wouldbe discharged if she changed her mind about ousting theUnion or chose to walk a picket line in support of it alsoviolated Section 8(a)(1). Finally,Daniels' request thatMotts wear the "No on 399"button had a clear coercivepurpose and effect.It, too, violated Section 8(a)(1).V. THE REMEDYHaving found that Respondent has engaged in certainviolations of Section 8(a)(1) and(5) of the Act,I shallrecommend that it be ordered to cease and desist there-from and to take certain affirmative action necessary toeffectuate the policies of the Act. In this regard I shallrecommendthat the certification year be extended for anadditional 12 months and that the parties be obligated to°SeeMontgomeryWard,115 NLRB 645, 647 (1956), enfd 242 F 2d497 (2d Cir.1957), cert denied355 U S 829 (1957)8To the extentthatArcadia Foods,254 NLRB 1012 (1981), cited byRespondent,may be inconsistent with this rationale, I do not regard it ascontrolling as the factual basisfor thesupervisor being perceived as aunit member is unclearbargain during that period asif the firstcertification yearhad not expired.I have considered a lesser extension butconclude on the basis ofGlomac Plastics,9that the poli-cies of theAct wouldbe best effectuated by granting theparties the opportunity to bargain for another 12 months.In that case the Board extended the certification for anadditional year when the employer began to engage inbad-faith bargaining after only 9-1/2 months of the certi-fication year had passed.The Second Circuit stated inenforcing the Board'sOrder:... it seems most unlikely that fruitful negotiationscould now occur during a mere two and one-halfmonths of bargaining.We recognize that renewalof the fullbargainingyear is in some respects undersirable since it in-volves the possibility that an unwanted bargainingrepresentativewill be imposed for a time on theunit employees.General ElectricCo. v.N.L.R.B.,... 400 F.2d at 730.In view of the unfortunate andsubstantial delay in this case,however, every reme-dial solution will have its disadvantages.And as wediscuss at greater length below,reliefwill not beavailable for dissatified employees who will retaintheir statutory right to petition for decertification.29 U.S.C. Sec. 159(c).Under allthese circumstances,we simply cannotfind that the renewal of the entire bargaining year isan abuse of the broad discretion afforded the Boardin fashioning an appropriate remedy.SeeFibreboardPaper Products Corp. v. N.L.R.B.,379 U.S. 203, 216(1964).10I have reviewed the cases sinceGlomacand concludetheGlomacremedy is the most appropriate.In particular,compareM. A. HarrisonMfg.Co.,256NLRB 427(1981), enfd.682 F.2d 581(6th Cir.1982), andSouthsideElectricCooperative,243NLRB 390 (1979).The tradi-tional rule, recently followed inCellar Restaurant, 262NLRB 796 (1982), was to require the parties to bargainfor the period of time remaining to obtain a total of 12months.See alsoDeisterConcentrator Co.,253 NLRB358 fn. 2 (1980).But the Board has also required that theparties bargain for a "reasonable period"in similar cir-cumstances.G. J. AignerCo.,257 NLRB669 (1981). Itseems to me that the best policy to apply isGlomac.First, the election was held in August 1980. As this deci-sion issues more than 4 years will have passed since theelection.Thus, the built-in delays seen inGlomacarepresent here.Furthermore,here, as inGlomac,2 monthsof bargaining simply will not suffice.The last bargainingsession occurred on July 6, 1983, almost a year from thedate this hearing commenced and over a year since thedate this decision is issuing. Undoubtedly there havebeen changes in the intervening period that would affectbargaining if it were to resume today. It would, there-234 NLRB 1309 fn 4 (1978),enfd in pertinent part 592 F 2d 94 (2dCir 1979),reaffdon motion for reconsideraation 600 F 2d 3(2d Cir.1979)10 Glomac PlasticsY.NLRB,592 F 2d 94,101 (2d Cir 1979). DOMINGUEZ VALLEY HOSPITAL157fore, be nearly impossible to reinstate the status quo as ofJuly 6, 1983, and allowing the parties only 2 moremonths to bargain before the certification year expireswould be a wholly inadequate remedy Moreover, with-drawing recognition during the certification year is a se-riousunfair labor practice clearlywarranting thisremedyCfCellarRestaurant,supraAccordingly, Iconclude that the certification year should be extendedfor a full 12 monthsOn the foregoing findings of fact and the entire recordin this case, I make the followingCONCLUSIONS OF LAW1NationalMedical Hospital of Compton, d/b/a Do-minguez Valley Hospital is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Hospital and Service Employees Union, Local 399,Service Employees International Union, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.3.Respondent violated Section 8(a)(1) of the Act inJune 1983 when, acting through its supervisors Ruiz andDaniels, it solicited employees to sign a petition seekingto justify withdrawing recognition of the Union It fur-ther violated Section 8(a)(1) when Daniels and Ruiz co-erced employees into signing the petition, when Danielsthreatened employees with loss of jobs if they decided tosupport the Union and when Daniels asked employees towear antiunion buttons.4Respondent violated Section 8(a)(5) and (1) of theAct when during June 1983 its supervisors attempted toundermine the Union's majority status by circulating apetition designed to oust the Union as the employees'collective-bargaining representative.5.Respondent violated Section 8(a)(5) and (1) of theAct on July 12, 1983, when it withdrew recognition ofthe Union and failed and refused thereafter to engage incollective-bargaining negotiations with itOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed11ORDERThe Respondent,National Medical Hospital of Comp-ton, d/b/a DominguezValleyHospital, Compton, Cali-fornia, its officers,agents, successors,and assigns, shall1Cease and desist from(a) Interfering with, restaining,or coercing employeesby soliciting them to sign petitions to oust the Union astheircollective-bargaining representative; threateningemployees with loss of employment if they decide toI i If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posessupport the Union and coercing them to wear buttonscontaining an antiunion message.(b) Refusing to bargain with Hospital and Service Em-ployees Union, Local 399, Service Employees Interna-tionalUnion, AFL-CIO by permitting its supervisors toundermine the Union's majority support by soliciting em-ployees' signatures on a petition designed to oust it astheir bargaining representative.(c)Refusing to bargain with the Union by withdraw-ing recognition at a time when it was not lawfully per-mitted to do so.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act 122Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request bargain collectively in good faith con-cerning wages, hours, and other terms and conditions ofemploymentwithHospitalandServiceEmployeesUnion,Local 399, Service Employees InternationalUnion, AFL-CIO as the exclusive representative of itsemployees in the bargaining unit described below.Regard the Union as the exclusive bargaining agent as ifthe initial year of certification has been extended for anadditional year from the commencement of bargainingpursuant hereto If an understanding is reached, embodythat understanding in a written, signed agreement. Thebargaining unit isAll employees of the Employer including all engi-neering and maintenance department employees,employed at its facility located at 3100 SouthSusana Road, Compton, California, excluding pro-fessional employees, confidential employees, guardsand supervisors as defined in the Act.(b) Post at its Compton, California hospital copies ofthe attached notice marked "Appendix." 13 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.12As an untimely withdrawal of recognition is a particularly seriousmatter under the Act demonstrating a general disregard for its obligationsunder the Act I find that a broad cease and desist order is appropriateSeeHichmott Foods,242 NLRB 1357 (1979)19 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "I